
	
		II
		109th CONGRESS
		2d Session
		S. 3972
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Mr. Grassley (for
			 himself, Mr. Isakson,
			 Mr. Chambliss, Mr. Burr, and Ms.
			 Murkowski) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security Act to reduce
		  funding shortfalls for the State Children's Health Insurance Program (SCHIP)
		  for fiscal year 2007.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fiscal Accountability, Integrity,
			 and Responsibility in SCHIP Act of 2006 or the
			 FAIR-SCHIP Act of
			 2006.
		2.Funding of the SCHIP
			 allotment shortfalls for fiscal year 2007
			(a)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd) is amended by adding at the end the
			 following new subsection:
				
					(h)Special rules To
				address fiscal year 2007 shortfalls
						(1)Initial down
				payment on shortfall for fiscal year 2007The provisions of subsection (d) shall
				apply with respect to fiscal year 2007 in the same manner as they apply to
				fiscal year 2006, except that, for purposes of this paragraph—
							(A)any reference to
				fiscal year 2006, December 16, 2005,
				2005, 2004, September 30, 2006 and
				October 1, 2006 shall be deemed a reference to fiscal
				year 2007, December 16, 2006, 2006,
				2005, September 30, 2007 and October 1,
				2007 respectively;
							(B)there shall be
				substituted for the dollar amount specified in subsection (d)(1), and shall be
				treated as the amount appropriated under such subsection, $450,000,000;
							(C)paragraphs (3)(B)
				and (4) of subsection (d) shall not apply (and paragraph (4) of this subsection
				shall apply in lieu of paragraph (4) of such subsection);
							(D)if the dollar
				amount specified in subparagraph (B) is not at least equal to the total of the
				shortfalls described in subsection (d)(2) (as applied under this paragraph),
				the amounts under subsection (d)(3) (as applied under this paragraph) shall be
				ratably reduced.
							(2)Funding
				remainder of shortfall for fiscal year 2007 through redistribution of certain
				unused fiscal year 2005 allotments
							(A)In
				generalSubject to
				subparagraph (C), the Secretary shall provide for a redistribution under
				subsection (f) from amounts made available for redistribution under paragraph
				(3), to each shortfall State described in subparagraph (B) that is one of the
				50 States or District of Columbia, such amount as the Secretary determines will
				eliminate the estimated shortfall described in such subparagraph for the
				State.
							(B)Shortfall state
				describedFor purposes of
				this paragraph, a shortfall State described in this subparagraph is a State
				with a State child health plan approved under this title for which the
				Secretary estimates, on the basis of the most recent data available to the
				Secretary as of March 31, 2007, that the projected expenditures under such plan
				for such State for fiscal year 2007 will exceed the sum of—
								(i)the amount of the
				State's allotments for each of fiscal years 2005 and 2006 that will not be
				expended by the end of fiscal year 2006;
								(ii)the amount, if
				any, that is to be redistributed to the State during fiscal year 2007 in
				accordance with subsection (f) (other than under this paragraph);
								(iii)the amount of
				the State's allotment for fiscal year 2007; and
								(iv)the amount of any
				additional allotment to the State under paragraph (1).
								(C)Proration
				ruleIf the amounts available for redistribution under paragraph
				(3) are less than the total amounts computed under subparagraph (A), the amount
				computed under subparagraph (A) for each shortfall State shall be reduced
				proportionally.
							(3)Treatment of
				certain States with fiscal year 2005 allotments unexpended at the end of the
				first half of fiscal year 2007
							(A)Identification
				of StatesThe
				Secretary—
								(i)shall identify
				those States that received an allotment for fiscal year 2005 under subsection
				(b) which have not expended all of such allotment by March 31, 2007; and
								(ii)for each such
				State shall determine—
									(I)the portion of such
				allotment that was not so expended by such date; and
									(II)whether the State
				is a described in subparagraph (B).
									(B)States with
				funds in excess of 200 percent of needA State described in this
				subparagraph is a State for which the Secretary determines, as of March 31,
				2007, the total of all available allotments under this title as of such date,
				is at least equal to 200 percent of the total projected expenditures under this
				title for the State for fiscal year 2007.
							(C)Redistribution
				and limitation on availability
								(i)Application to
				portion of unused allotments for certain StatesIn the case of a
				State identified under subparagraph (A)(i) that is also described in
				subparagraph (B), notwithstanding subsection (e), the percentage specified by
				the Secretary in clause (ii) of the amount described in subparagraph (A)(ii)(I)
				shall not be available for expenditure on or after April 1, 2007.
								(ii)Percentage
				specifiedThe Secretary shall specify a percentage which—
									(I)does not exceed 75
				percent; and
									(II)when applied
				under clause (i) results in the total of the amounts under such clause equaling
				the total of the amounts under paragraph (2)(A).
									(4)Use of
				additional allotmentAdditional allotments provided under this
				subsection are only available for amounts expended under a State plan approved
				under this title for child health assistance for targeted low-income children
				or child health assistance or other health benefits coverage for pregnant
				women.
						(5)Retrospective
				adjustmentThe Secretary may adjust the determinations made under
				paragraphs (2) and (3) as necessary on the basis of the amounts reported by
				States not later than November 30, 2007, on CMS Form 64 or CMS Form 21, as the
				case may be and as approved by the Secretary, but in no case may the percentage
				specified in paragraph (3)(C)(ii) exceed 75 percent.
						(6)1-year
				availability; no redistribution of unexpended additional allotments
							(A)In
				generalNotwithstanding subsections (e) and (f), amounts allotted
				or redistributed to a State pursuant to this subsection for fiscal year 2007
				shall only remain available for expenditure by the State through September 30,
				2007, and any amounts of such allotments or redistributions that remain
				unexpended as of such date, shall not be subject to redistribution under
				subsection (f). Nothing in the preceding sentence shall be construed as
				limiting the ability of the Secretary to adjust the determinations made under
				paragraphs (2) and (3) in accordance with paragraph (5).
							(B)Reversion upon
				termination of retrospective adjustment periodAny amounts of
				such allotments or redistributions that remain unexpended as of September 30,
				2007, shall revert to the Treasury on December 31,
				2007.
							.
			(b)Extending
			 authority for qualifying states To use certain funds for medicaid
			 expendituresSection
			 2105(g)(1)(A) of such Act (42 U.S.C. 1397ee(g)(1)(A)) is amended by striking
			 or 2005 and inserting 2005, 2006, or 2007.
			
